Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to rejection under 35 U.S.C. 101, the rejection is withdrawn in view of amendment to the claims requiring the method to be executed by a particular neural network, i.e., being rooted in computer technology and, thus, not drawn to mental steps. In addition, the claims recite the particular training data that is used to generate the optimized parameters, and the "optimized parameters" of the claimed neural network model enable the improved prediction of the neural network.

103 With regard to double-patenting rejections of record over claims of applications 15/381375 and 16/040409, application 15/381375 is now abandoned.  As for the claims of 16/040409, the double-patenting rejection is withdrawn because the claims of ‘409 do not address associating the peptide sequence of each of the neoantigens with one or more k-mer blocks of a plurality of k-mer blocks of the nucleotide sequencing data, and utilizing the k-blocks in identifying optimized parameters as now claimed in the instant claims.
Claims 5,16,17,19-22, withdrawn from consideration are rejoined. Claims 1-25, 27-30 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb